UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6673


KWAMANE MONTE EVERETT,

                    Petitioner - Appellant,

             v.

B.M. ANTONELLI, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Mary G. Lewis, District Judge. (4:18-cv-01248-MGL)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwamane Monte Everett, Appellant Pro Se. Marshall Prince, II, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kwamane Monte Everett, a federal prisoner, appeals the district court’s order

denying relief on Everett’s 28 U.S.C. § 2241 (2012) petition. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).         The

magistrate judge recommended dismissing Everett’s petition and advised him that failure

to file timely, specific objections to the recommendation could waive appellate review of

a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See Massey v. Ojaniit,

759 F.3d 343, 352 (4th Cir. 2014); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).

Here, Everett has waived appellate review by failing to file objections. Accordingly, we

grant leave to proceed in forma pauperis and affirm the judgment of the district court.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2